Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Currently, claims 1-141 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement (IDS)
Four information disclosure statements submitted on 03/24/2020 ("03-24-20 IDS"), 03/24/2020 ("03-24-20 IDS2"), 06/25/2020 ("06-25-20 IDS") and 04/08/2021 ("04-08-21 IDS") are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 03-24-20 IDS, 03-24-20 IDS2, 06-25-20 IDS and 04-08-21 IDS are being considered by the examiner.
Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
NOVEL COMPOUND CONTAINING IRIDIUM COMPLEX WITH AZA DIBENZO GROUP AND ORGANIC LIGHT EMITTING DEVICE COMPRISING SAME 

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, independent claim 1 is indefinite, because it is unclear whether the Chemical Formula 1 includes a species in which there is only one R3 substituent in the phenylene ring, because a limitation of in "among X1 to X4, one of X1 and X2, X2 and X3, or X3 or X4 are linked with * in the following Chemical Formula 2, and of the remaining two, one is hydrogen, and the other is R3," there cannot be two R3 substituents with one being hydrogen and -Si(R4)(R5)(R6) at one X location. Claim 1 has been interpreted to include a species of Chemical Formula 1 where R3 is hydrogen.
	Claims 2-7 are indefinite, because they depend from the indefinite claim 1. 
	Independent claim 8 is indefinite for referring to the indefinite independent 
claim 1. 
	Independent claim 9 is indefinite for referring to the indefinite independent 
claim 2.
	Independent claim 10 is indefinite for referring to the indefinite independent 
claim 3.
	Independent claim 11 is indefinite for referring to the indefinite independent 
claim 4.
	Independent claim 12 is indefinite for referring to the indefinite independent 

	Independent claim 13 is indefinite for referring to the indefinite independent 
claim 6.
	Independent claim 14 is indefinite for referring to the indefinite independent 
claim 7.
	
Claim Rejections - 35 USC § 1022  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2012/0061654 A1 to Rayabarapu et al. ("Rayabarapu") (cited in the 03-24-20 IDS")
	Compounds 1, 2, 3, 4, 5, 7, 8, 9, 10 and 11 of Rayabarapu (see para [0065]) are provided to support the rejections below:
	
	
    PNG
    media_image2.png
    174
    241
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    171
    238
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    178
    232
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    169
    236
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    152
    255
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    145
    255
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    157
    260
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    150
    258
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    129
    258
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    128
    241
    media_image11.png
    Greyscale

	Regarding independent claim 1, Rayabarapu teaches a compound of Chemical Formula 1:
	Chemical Formula 1

    PNG
    media_image12.png
    221
    302
    media_image12.png
    Greyscale

		wherein, in Chemical Formula 1;
		among X1 to X4, one of X1 and X2 (Compound 2 or Compound 8; or Compound 1 or Compound 7), X2 and X3 (Compound 4 or Compound 10), or X3 and X4 (Compound 5 or Compound 11; or Compound 3 or Compound 9) are linked with * in the following Chemical Formula 2, and of the remaining two, one is hydrogen and the other is R3;
	Chemical Formula 2
			
    PNG
    media_image13.png
    61
    93
    media_image13.png
    Greyscale
;
	R1 and R2 are each independently hydrogen (Compound 1, Compound 2, Compound 3, Compound 4 or Compound 5) or unsubstituted C1-60 alkyl (Compound 7, Compound 8, Compound 9, Compound 10 or Compound 11);
	R3 is hydrogen (Chemical Formula 1 above includes a compound in which there is only one R3 substitutent. Thus, "and the other is -Si(R4)(R5)(R6)" has been interpreted to be an optional substituent); and
	n=2.
Regarding claim 2, Rayabarapu teaches the Chemical Formula 1 that is one of the following Chemical Formulas 1-1 (Compound 4 or Compound 10), 1-2 (Compound 2 or Compound 8), 1-3 (Compound 1 or Compound 7), 1-4 (Compound 5 or Compound 11), or 1-5 (Compound 3 or Compound 9).
	Regarding claim 3, Rayabarapu teaches R1 is hydrogen or methyl.
	Regarding claim 4, Rayabarapu teaches R2 is hydrogen or methyl.
	Regarding claim 5, since R3 is hydrogen, a limitation of "R4 to R6 are each independently a substituted or unsubstituted C1-60 alkyl" is optional.
	Regarding claim 6, since R3 is hydrogen, a limitation of "R4 to R6 are methyl" is optional.
	Regarding claim 7, in light of the indefiniteness issue surround the base claim 1, the limitations of claim 7 have been interpreted to be optional. 
	Regarding independent claim 8, Rayabarapu teaches an organic light emitting device, comprising:
	a first electrode (para [0110] - "anode electrode");
	a second electrode (para [0110] - "cathode electrode") that is disposed opposite to the first electrode; and
	one or more organic material layers that are disposed between the first electrode and the second electrode (para [0111] - "Particular devices are provided wherein inventive compounds, Compound 1, Compound 7, Compound 8..."), wherein one or more layers of the organic material layers include the compound of claim 1 (see rejection of claim 1). 
Regarding independent claim 9, Rayabarapu teaches an organic light emitting device, comprising:
	a first electrode (para [0110] - "anode electrode");
	a second electrode (para [0110] - "cathode electrode") that is disposed opposite to the first electrode; and
	one or more organic material layers that are disposed between the first electrode and the second electrode (para [0111] - "Particular devices are provided wherein inventive compounds, Compound 1, Compound 7, Compound 8..."), wherein one or more layers of the organic material layers include the compound of claim 2 (see rejection of claim 2).
	Regarding independent claim 10, Rayabarapu teaches an organic light emitting device, comprising:
	a first electrode (para [0110] - "anode electrode");
	a second electrode (para [0110] - "cathode electrode") that is disposed opposite to the first electrode; and
	one or more organic material layers that are disposed between the first electrode and the second electrode (para [0111] - "Particular devices are provided wherein inventive compounds, Compound 1, Compound 7, Compound 8..."), wherein one or more layers of the organic material layers include the compound of claim 3 (see rejection of claim 3).
	Regarding independent claim 11, Rayabarapu teaches an organic light emitting device, comprising:
	a first electrode (para [0110] - "anode electrode");

	one or more organic material layers that are disposed between the first electrode and the second electrode (para [0111] - "Particular devices are provided wherein inventive compounds, Compound 1, Compound 7, Compound 8..."), wherein one or more layers of the organic material layers include the compound of claim 4 (see rejection of claim 4).
	Regarding independent claim 12, Rayabarapu teaches an organic light emitting device, comprising:
	a first electrode (para [0110] - "anode electrode");
	a second electrode (para [0110] - "cathode electrode") that is disposed opposite to the first electrode; and
	one or more organic material layers that are disposed between the first electrode and the second electrode (para [0111] - "Particular devices are provided wherein inventive compounds, Compound 1, Compound 7, Compound 8..."), wherein one or more layers of the organic material layers include the compound of claim 5 (see rejection of claim 5).
	Regarding independent claim 13, Rayabarapu teaches an organic light emitting device, comprising:
	a first electrode (para [0110] - "anode electrode");
	a second electrode (para [0110] - "cathode electrode") that is disposed opposite to the first electrode; and

	Regarding independent claim 14, Rayabarapu teaches an organic light emitting device, comprising:
	a first electrode (para [0110] - "anode electrode");
	a second electrode (para [0110] - "cathode electrode") that is disposed opposite to the first electrode; and
	one or more organic material layers that are disposed between the first electrode and the second electrode (para [0111] - "Particular devices are provided wherein inventive compounds, Compound 1, Compound 7, Compound 8..."), wherein one or more layers of the organic material layers include the compound of claim 7 (see rejection of claim 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent No. 8,946,697 B1 to Ma et al.
Pub. No. US 2016/0049597 A1 to Ma et al.

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        15 March 2022
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant preliminarily amended claims 1-8 and added new claims 9-14 on 03/24/2020. Also, there are eight independent claims 1, 8, 9, 10, 11, 12, 13 and 14 but the Fee Worksheet dated 06/22/2020 only has one independent claim listed. 
        
        2 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status